Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/2020, 06/27/2018, 03/20/2018m 07/25/2017, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
The amendment filed 08/11/2022 has been entered. Currently, claims 1-13 remain pending in the application. Claims 1, 5-8, 11, and 13 were amended by Applicant to overcome previous claim objections and 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 04/22/2022. 
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant makes the argument that “Gloag does not teach the tab 22 is attached to an interior portion of the external surface of the lower panel at a position proximate the lateral storage fold as is recited in the claims. Hahne teaches a pull away strip 22. Hahne also teaches away from a tab attached to the lower panel at a position proximate the lateral storage fold. Instead Hahne teaches the strip 22 can be placed in any convenient location on the mask. For example, the pull away strip 22 can be placed on the side of the mask. Lastly, Hahne also teaches away from: a) the graspable tab is positioned within 10 mm above or below the lateral fold, as required by claim 3; b) a graspable tab is positioned on the lateral fold, as required by claim 4; c) a graspable tab is between 10 mm and 40 mm in width at a point of attachment to the lower panel, as required by claim 5; d) graspable tab is positioned on a longitudinal centerline of the personal respiratory protection device, as required by claim 6; or e) wherein at least a portion of the graspable tab is visible to the wearer when the personal respiratory protection device is folded, as required by claim 7. Applicant disagrees that the proposed modification of Gloag et al. and Hahne would be a mere rearrangement of parts, as shown above. Furthermore, it was the present application that recognized the advantages of a graspable tab positioned on the lower panel and attached to an interior portion of an external surface of the lower panel that faces away from the nose and mouth of the wearer line. See for instance lines 27 to 32 on page 2 of the published application, replicated below. Furthermore, the positioning of the tab at the interior of the lower panel rather than, for example, the lower outer periphery optimizes the opening of the respirator as the point of 
action (i.e. the point of attachment) of the tab on the lower panel is closer to the axis of rotation of the lower panel relative to the front panel. In other words, the interior of the lower panel is pulled downwardly and outwardly rather than the lower outer periphery of the lower panel being pulled. This causes the middle of the lower panel to open wide which forms an air chamber which more closely matches the face of the user.” (Remarks, Pages 6-9).
	In response to Applicant’s argument (Remarks, Pages 6-9), Gloag discloses the graspable tab (Paragraphs 54-55, 60, and Figures 1-8, graspable tab 22 attached to a central perimeter portion of the lower panel 20). While Gloag itself fails to explicitly disclose the graspable tab an interior portion of the external surface of the lower panel at a position proximate the lateral storage fold, the combination of Gloag in view of Hahne as a whole discloses this limitation. Hahne teaches a pull away strap 22 (Paragraphs 55-56, 64 and Figures 2, 5) which is still construed as analogous graspable tab since the user grasps the strip with their fingers. Furthermore, Gloag already discloses the graspable tab at a central perimeter portion of the lower panel, so Hahne is utilized to teach a position on the graspable tab. Since, Gloag’s tab 22 is at a central perimeter and Hahne teaches a tab at an interior portion of the external surface of the lower panel. Therefore, in the combination of Gloag in view of Hahne discloses the graspable tab of Gloag positioned at a central portion of the interior portion of the external surface of the lower panel at a position proximate the lateral storage fold of Gloag. The combination of Gloag in view of Hahne as modified discloses the graspable tab at the interior of the lower panel such that the advantage of the a) the graspable tab is positioned within 10 mm above or below the lateral fold, as required by claim 3; b) a graspable tab is positioned on the lateral fold, as required by claim 4; c) a graspable tab is between 10 mm and 40 mm in width at a point of attachment to the lower panel, as required by claim 5; d) graspable tab is positioned on a longitudinal centerline of the personal respiratory protection device, as required by claim 6; or e) wherein at least a portion of the graspable tab is visible to the wearer when the personal respiratory protection device is folded, as required by claim 7 is a design change that does not provide an advantage of the positioning of the tab of Gloag in view of Hahne. The graspable tab being graspable in use to open the personal respiratory protection device and positioned as taught by the combination of Gloag in view of Hahne would not change the operation principle of the invention since the concept of opening the mask is taught in in para [0054] of Gloag. With respect to Applicant’s argument that the Hahne et al. an antimicrobial agent present in a pull-away strip 22 that is attached to the mask. See para. [0046] of Hahne teaching that the pull-away strips 22 can be provided individually, and then affixed to the mask by the wearer, allowing for a peeling off a top layer on the pull-away strip.  Hence, the strip 22 of Hahne et al. with a bottom layer being attached to the mask also teaches the concept of the use of the tab to open the personal respiratory protection device.  Thereby, Hahne is reasonably pertinent to the problem faced by the inventor, even though it may not in the same field of endeavor as the claimed invention.  Therefore, the 35 USC 103 rejection in the Non-Final Office Action mailed 04/11/2022 is maintained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, as best understood given by the 35 USC 112(b) rejections above, are rejected under 35 U.S.C. 103 as being unpatentable over Gloag et al. (U.S. Patent Pub. No. 20080271740) in view of Hahne (U.S. Patent Pub. No. 20080092909).
Regarding claim 1, Gloag discloses a personal respiratory protection device 10 (Paragraphs 54-55 and Figures 1-8, flat-fold maintenance-free respirator 10 with upper panel 16, central panel 18, and lower panel 20) comprising: an upper panel 16 (Paragraph 54 and Figures 1-8), a central panel 18 (Paragraph 54 and Figures 1-8), and a lower panel 20 (Paragraph 54 and Figures 1-8), the central panel 18 being separated from each of the upper 16 and lower 20 panels by a first and second fold, seam, weld or bond 24,26 (Paragraphs 26, 54-55, and Figures 1-8, central panel 18 is separated from the upper panel 16 and the lower panel 20 by first and second lines of demarcation 24, 26, wherein Gloag, et al. defines “lines of demarcation” as “a fold, seam, weld line, bond line, stitch line, hinge line, and/or any combination thereof”), respectively, such that personal respiratory protection device 10  is capable of being folded flat for storage along (Paragraphs 54-55 and 60, when a person is not wearing the respirator 10 it may be folded flat for storage, when the mask body 12 is taken from its open configuration to its closed configuration or vice versa, the upper and lower panels 16, 20 rotate about the first and second lines of demarcation 24,26, in this sense the first and second lines of demarcation 24, 26 act as first and second hinges for the upper and lower panels 16, 20 as they are folded inwardly towards a rear inner surface 39 of central panel 18) the first and second fold, seam, weld or bond 24,26 and opened to form a cup- shaped air chamber over a nose and mouth of a wearer when in use (Paragraphs 1, 54-55, and Figures 1,6, mask body is opened from a folded configuration to a cup-shaped air chamber that extends over and covers the wearer’s nose and mouth), wherein the lower panel 20 has a graspable tab 22 (Paragraphs 54-55, 60 and Figures 1-8, graspable tab 22 attached to perimeter of lower panel 20) attached to an external surface (Paragraphs 54-56, 60 and Figures 1-8, graspable tab 22 attached to perimeter of lower panel 20 thereby attaching to both an external and internal surface of the lower panel 20. The external surface is defined as the outer surface of the lower panel 20 which faces away from a wearer’s face and towards an external environment) of the lower panel 20 that faces away from the nose and mouth of the wearer when the personal respiratory protection device 10 is on a face of the wearer (Paragraphs 54-56, 60 and Figure 6, since graspable tab 22 is connected to perimeter of the lower panel 20, the tab 22 extends to away from a wearer’s nose and mouth and towards a wearer’s neck when wearing the respirator 10), the graspable tab 22 being graspable in use to open (Paragraphs 54-55, graspable tab 22 is pulled by the wearer to assist in pulling the lower panel 20 from its folded condition to open the mask body into an open, ready to use or in use configuration) the personal respiratory protection device 10, wherein an interior portion (examiner assigned reference numeral 60) (Paragraph 60 and see Modified Figure 1 below, The lower panel 20 also may be folded back upon itself so that it can be more easily grasped when opening the mask body from its folded condition. Wherein this folded back defines a lateral storage fold, examiner assigned reference numeral 50, when stored. The interior portion 60 is defined by space between two external surfaces of lower panel 20 facing one another when the lower panel 20 is folded back on itself to form the lateral storage fold 50) of the external surface (Paragraphs 54-56, 60 and Figures 1-8, external surface is defined as the outer surface of the lower panel 20 which faces away from a wearer’s face and towards an external environment) of the lower panel 20 is disposed between the second fold, seam, weld or bond 26 and a lower outer periphery 21,23 (Paragraph 53 and Figures 3-4, face-contact perimeter 21 and regular perimeter 23) of the lower panel 20.

    PNG
    media_image1.png
    597
    482
    media_image1.png
    Greyscale

However, Gloag fails to explicitly disclose the graspable tab attached to the interior portion of the external surface of the lower panel, wherein the interior portion of the external surface of the lower panel is disposed between the second fold, seam, weld or bond and the lower outer periphery of the lower panel.
Hahne teaches an analogous personal respiratory protection device 10,11 (Paragraphs 27, 55, 64 and Figures 1-2, cup-shaped face mask with upper outer annular portion 10, central portion 11, lower annular central portion 10 having graspable pull away strip 22) with the analogous graspable tab 22 (Paragraphs 55-56, 64, and Figures 2, 5, pull away strip 22 comprises an upper layer 30 that has a graspable tab 34 which is pulled to release the upper layer 30  from a central substrate layer 24 and a lower layer 32 that is attached to the side of the face mask) attached to the analogous interior portion 100 (Paragraphs 55, 64, and see Modified Figure 2 below) of the analogous external surface 100 (Paragraphs 55, 64, and see Modified Figure 2 below, external surface 100 of lower panel 10 facing towards external environment) of the analogous lower panel 10, wherein the analogous interior portion 100 of the analogous external surface 100 of the analogous lower panel 10 is disposed between the analogous second fold, seam, weld or bond 200 (Paragraphs 38, 55, 64, and see Modified Figure 2 below, When the mask is made of a combination of felted fibrous sheet material in outer portion 10 and synthetic plastic film in central portion 11, the two portions may be joined to each other by stitching, cementing, the application of adhesive tape to overlapping edges) and the analogous lower outer periphery 300 (Paragraphs 55, 64, and see Modified Figure 2 below, lower perimeter edge 300 of lower panel 10) of the analogous lower panel 10.

    PNG
    media_image2.png
    612
    808
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the graspable tab on lower panel of Gloag, so that the graspable tab is positioned on the interior portion of the external surface of the lower panel defined between the second fold, seam, weld or bond and the lower outer periphery of the lower panel, as taught by Hahne, in order to provide an improved personal respiratory protection device with an enhanced graspable tab that is placed conveniently on the interior portion of the external surface of the lower portion of the mask, so that the wearer is easily able to access the graspable tab during use (Hahne, Paragraph 64).  Additionally,  the proposed modification is a mere rearrangement of parts that has been held to be within ordinary skill. See MPEP 2144.04(VI)(C)
Regarding claim 2, the combination of Gloag in view of Hahne discloses wherein the lower panel 20 (Gloag, Paragraph 54 and Figures 1-8) has a lateral storage fold 50 (Gloag, Paragraph 60 and see Modified Figure 1 above, the lower panel 20 also may be folded back upon itself so that it can be more easily grasped when opening the mask body from its folded condition. Wherein this folded back defines a lateral storage fold 50 when stored) when stored, the lateral storage fold 50 extending through the interior portion 60 (Gloag, see Modified Figure 1 above), wherein the graspable tab 22 (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) is attached to the lower panel 20 at a position proximate (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne: modifying the position of the tab 22 of Gloag to positioned at the interior portion 60 of Gloag, as taught by Hahne, thereby the tab 22 of Gloag as modified by Hahne is proximate the lateral fold 50 of Gloag extending through the interior portion 60 of Gloag) the lateral storage fold 50.
Regarding claim 3, the combination of Gloag in view of Hahne discloses the invention as described above but fails to explicitly disclose wherein the graspable tab is positioned within 10 mm above or below the lateral fold.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the position of the graspable tab 22 of Gloag in view of Hahne to be positioned within 10 mm above or below the lateral fold of Gloag in view of Hahne because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the graspable tab 22 of Gloag in view of Hahne and the applicant’s invention to perform equally well with either the position of the graspable tab of Gloag in view of Hahne or the claimed equivalent position of the graspable tab, because both locations are equally capable of providing an easily accessible required grasping function of the graspable tab while also allowing a flat configuration of the personal respiratory protection device when folded for storage. Additionally, applicant places no criticality of the position of the graspable tab, stating that the positioning of the tab 32 “may” vary within 10mm on either side of the later fold (Specification, Page 8, lines 11-12).
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the graspable tab of Gloag in view of Hahne to obtain the invention as specified in claim 3, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gloag in view of Hahne, see MPEP 2144.04(VI)(C). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the position of the graspable tab of Gloag in view of Hahne to be positioned within 10 mm above or below the lateral fold since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device,” see MPEP 2144.04(IV)(A). In the instant case, the personal respiratory protection device of Gloag in view of Hahne would not operate differently with the claimed position and since the graspable tab is intended to reside within the internal portion of the external surface of the lower panel, the personal respiratory protection device of Gloag in view of Hahne would function appropriately having the claimed position within 10mm above or below the lateral storage fold. Further, applicant places no criticality on the range claimed, as a graspable tab with a position of Gloag in view of Hahne would provide the same function as a that of a graspable tab with a position within 10mm above or below the lateral storage fold, such that the graspable tab is able to be pulled by a wearer’s fingers to open the personal respiratory protection device from a folded configuration, thereby not yielding any unexpected patentable result.
Regarding claim 4, the combination of Gloag in view of Hahne discloses the invention as described above but fails to explicitly disclose wherein the graspable tab is positioned on the lateral fold.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the position of the graspable tab 22 of Gloag in view of Hahne to be positioned on the lateral fold of Gloag in view of Hahne because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the graspable tab 22 of Gloag in view of Hahne and the applicant’s invention to perform equally well with either the position of the graspable tab of Gloag in view of Hahne or the claimed equivalent position of the graspable tab, because both locations are equally capable of providing an easily accessible required grasping function of the graspable tab while also allowing a flat configuration of the personal respiratory protection device when folded for storage. Additionally, applicant places no criticality of the position of the graspable tab, stating that the positioning of the tab 32 also “may” vary within 10mm on either side of the later fold (Specification, Page 8, lines 11-12).
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the graspable tab of Gloag in view of Hahne to obtain the invention as specified in claim 4, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gloag in view of Hahne, see MPEP 2144.04(VI)(C).
Regarding claim 5, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein the graspable tab 22 (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) is between 10 mm and 40 mm (Gloag, Paragraph 56, graspable tab 22 has a width of 5-15mm; See MPEP 2144.05 obviousness of overlapping ranges) in width at a point of attachment (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) to the lower panel 20. 
Additionally, it would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the grasping tab of Gloag in view of Hahne from between 5 mm and 15 mm to between 10 mm and 40 mm as applicant appears to have placed no criticality on the claimed range (see Specification, Page 8, lines 12-14, indicating the width of the tab 32 “may” very between 10 mm and 40 mm) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05 for obviousness based on overlapping ranges.
Regarding claim 6, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein the graspable tab 22 (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) is positioned on a longitudinal centerline (Modification of Paragraphs 10, 54-56 of Gloag in view of Figure 2 of Hahne: graspable tab 22 of Gloag extends centrally from the lower panel 20 of Gloag so that the graspable tab 22 of Gloag is longitudinally centrally located so that the mask body opens in a more symmetrical manner and can readily located by the wearer. This centrally located graspable tab 22 of Gloag is further modified by Hahne so that it is positioned on the interior portion of the external surface, as taught by Hahne, while still being positioned on a longitudinal centerline as disclosed by Gloag) of the personal respiratory protection device 10 (Gloag, Paragraphs 54-55 and Figures 1-8).
Regarding claim 7, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein at least a portion of the graspable tab 22 (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) is visible (Modification of Paragraphs 42, 55-56, 60 and Figure 8 of Gloag in view of Figure 2 of Hahne: the graspable tab 22 of Gloag having a length of 30mm to 75 mm is visible from a side of the device 10 of Gloag when the device 10 of Gloag is folded as in figure 8 of Gloag. This visible graspable tab 22 of Gloag is further modified by Hahne so that it is positioned on the interior portion of the external surface, as taught by Hahne, while still having a length allowing for a portion to be visible when the device is folded, as disclosed by Gloag) to the wearer when the personal respiratory protection device 10 (Gloag, Paragraphs 54-55 and Figures 1-8) is folded.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the length of the graspable tab of Gloag in view of Hahne to have a length with a portion of that length extending past a side of the interior portion which allows that end portion of the graspable tab to be visible when the personal respiratory protection device is folded since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device,” see MPEP 2144.04(IV)(A). In the instant case, the personal respiratory protection device of Gloag in view of Hahne would not operate differently with the claimed length having a visible length portion and since the graspable tab is intended to reside within the internal portion of the external surface of the lower panel, the personal respiratory protection device of Gloag in view of Hahne would function appropriately having the claimed length (e.g., long enough to have a visible portion). Further, applicant places no criticality on the length of the graspable tab to provide a visible portion of the graspable tab in a folded configuration, as a graspable tab with a length of Gloag in view of Hahne would provide the same function as a that of a graspable tab with a length having a visible portion when the personal respiratory protection device is folded, such that the graspable tab is able to be pulled by a wearer’s fingers to open the personal respiratory protection device from a folded configuration, thereby not yielding any unexpected patentable result.
Regarding claim 8, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein the lower panel 20 (Gloag, Paragraph 54 and Figures 1-8) is folded to form the lateral fold 50 (Gloag, Paragraph 60 and see Modified Figure 1 above) at a position approximately equidistant (Paragraphs 54-55, 60, and Figure 8, when folding the mask body 12 for storage the lower panel 20 is folded laterally back on itself, wherein the fold is formed between the line of demarcation 26 and the lower periphery 21,23 of the lower panel 20 thereby being “approximately” equidistant between the two) between the second fold, seam, weld or bond 26 (Gloag, Paragraphs 26, 54-55, and Figures 1-8) and the lower outer periphery 21,23 (Gloag, Paragraph 53 and Figures 3-4) of the lower panel 20.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the position of the lateral fold to be positioned exactly equidistantly between the second fold, seam, weld or bond and the lower outer periphery since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device,” see MPEP 2144.04(IV)(A). In the instant case, the personal respiratory protection device of Gloag in view of Hahne would not operate differently with the claimed equidistant positioning of the lateral fold and since the lateral fold is intended to extend through the interior portion of the personal respiratory protection device of Gloag in view of Hahne, the lateral fold would function appropriately having the claimed equidistant positioning. Further, applicant places no criticality on the range claimed, indicating simply that the positioning of the lateral fold is “approximately” within the claimed ranges (Specification, Page 3, lines 20-22).
Regarding claim 9, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein the personal respiratory protection device 10 (Gloag, Paragraphs 54-55 and Figures 1-8) has a multi-layered structure (Gloag, Paragraph 61, mask body 12 can comprise a plurality of layers) that comprises a first inner cover web 38 (Gloag, Paragraphs 61, 66, and Figures 9a-9b, inner cover web 38 may be used to provide a smooth surface that contacts the face of the wearer), a filtration layer 42 (Gloag, Paragraphs 61, 64-65, and Figures 9a-9b, filtration layer 42 comprises synthetic fiber webs that may include electrically charged polymeric microfibers) that comprises a web that contains electrically-charged microfibers, and a second outer cover web 44 (Gloag, Paragraphs 61, 66, and Figures 9a-9b, outer cover web 44 used to entrap loose fibers from the filtration and stiffening layers or for aesthetic reasons), the first 38 and second 44 cover webs being disposed on first and second opposing sides (Gloag, Paragraphs 61, 64-66, and Figures 9a-9b, inner cover web 38 being disposed on a first side of the filtration layer 42 and the outer cover web 44 being disposed on the second opposing side of the filtration layer 42) of the filtration layer 42, respectively, wherein a nose conforming element 36 (Gloag, Paragraphs 58 and Figures 8, 9b, upper panel 16 of mask body 12 also may include a nose clip 36 that is made from a malleable strip of metal such as aluminum, which can be conformed by mere finger pressure to adapt the respirator to the configuration of the wearer's face in the nose region. As seen in Fig. 8 and 9B the nose clip 36 is attached to the second web 44 of the upper panel 16) is attached to the second cover web 44.
Regarding claim 10, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses a resiliently compliant headband 34 (Gloag, Paragraphs 23, 57, and Figures 1-8, central panel 18 has first and second side flanges 30,32 that provide a region for securement of a harness 14 that may include straps or elastic bands 34, the straps or elastic bands 34 are stapled 35 to the side flanges 30, 32 on each opposing side of the central panel 18 to hold the mask body 12 against the face of the wearer) secured to the central panel 18 (Gloag, Paragraph 54 and Figures 1-8).
Regarding claim 11, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses wherein the resiliently compliant headband 34 (Gloag, Paragraphs 23, 57, and Figures 1-8) is positioned forward (Gloag, Paragraphs 55-57, 60, and Figure 3, when the device 10 of Gloag is folded the tab 22 of Gloag as modified by Hahne is positioned on the interior portion of the external surface of the lower panel 20 of Gloag while the harness 14 with straps 34 are positioned forward of the tab 22 of Gloag as modified by Hahne towards to the central panel 18 of Gloag, as the straps 34 of Gloag are stapled 35 to the central panel 18 of Gloag they are going to be positioned forward of the lower panel 20 and tab 22 of Gloag as modified by Hahne when the personal respiratory protection device 10 of Gloag is folded) of the graspable tab 22 (Modification of Figure 8 of Gloag in view of Figure 2 of Hahne) towards the central panel 18 (Gloag, Paragraph 54 and Figures 1-8) when the personal respiratory protection device 10 (Gloag, Paragraphs 54-55 and Figures 1-8) is folded.
Regarding claim 12, the combination of Gloag in view of Hahne discloses the invention as described above and further discloses an exhalation valve (Gloag, Paragraph 71, the respirator may include an exhalation valve, wherein the exhalation valve may be secured to the central panel, preferably near the middle of the central panel) that is disposed on the central panel 18 (Gloag, Paragraph 54 and Figures 1-8).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gloag et al. (U.S. Patent Pub. No. 20080271740) in view of Hahne (U.S. Patent Pub. No. 20080092909), as applied to claim 12, and in further view of Japuntich et al. (U.S. Patent No. 5,325,892).
Regarding claim 13, the combination of Gloag in view of Hahne discloses the invention as described above but fails to explicitly disclose wherein the exhalation valve has a grip region which is grippable by the wearer, the grip region being configured to indicate to the wearer that the exhalation valve is to be gripped during opening and donning of the personal respiratory protection device.
Japuntich teaches an analogous personal respiratory protection device 10 (Col. 4, lines 61-66 and Figure 1, filtering face mask 10 with exhalation valve 14) wherein the analogous exhalation valve 14 (Col. 4, lines 61-66 and Figure 1) has a grip region 50,54,58 (Col. 10, lines 62-68, Col. 11, lines 1-20, exhalation valve 14 may be provided with a valve cover 50 having side walls 54 and ribs 58 all providing structural support and a surface than is able to be gripped by a wearer; With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Japuntich in so much that Japuntich is capable of allowing the valve cover 50, sidewalls 54, and ribs 58 to act as indications in the form of graspable protrusions for being gripped by the wearer when opening and donning the mask 10) which is grippable by the wearer, the grip region 50,54,58 being configured to indicate to the wearer that the analogous exhalation valve 14 is to be gripped during opening and donning of the analogous personal respiratory protection device 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the exhalation valve of Gloag in view of Hahne, to include a grip region which is grippable by the wearer, the grip region being configured to indicate to the wearer that the valve is to be gripped during opening and donning of the device as taught by Japuntich, in order to provide an improved personal respiratory protection device with an enhanced exhalation valve that is structured as a protrusion that would allow the mask to be grasped, opened, and placed on the wearer’s face (Japuntich, et  al., col 11 lines 1-20).
Conclusion
Applicant's amendment did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 04/11/2022 is maintained. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786